Title: From Thomas Jefferson to Albert Gallatin, 11 November 1801
From: Jefferson, Thomas
To: Gallatin, Albert


Th:J. to mr Gallatin
Nov. 11. 1801.
The bank statements are new to me and present curious information. to obtain a general idea I have brought them together as above, very inaccurately, omitting some items I did not understand, lumping others perhaps ill understood. but such an abstract accurately made would be interesting. for this purpose it would require in the first place a judicious form to be devised, and that sent to all the banks with a request they would put their statements into that form. it would then be easy to generalize every set of returns, & at the end of the year to make an average from the whole: and why should not the bottom line of the yearly average be presented to Congress? it would give us the benefit of their & of the public observations, & betray no secret as to any particular bank.
I inclose you a letter concerning Cherryston’s of which I can make little. the applications for monies due on appropriation may certainly be omitted to be sent to me, as the effect appears in the weekly abstract of warrants. those conveying information of what is passing, or of the state of things, are the desireable. Dr. Tucker’s coming into office may be fixed for the 1st. day of December. health & good wishes.
